—Appeal and cross appeal unanimously dismissed without costs. Memorandum: In this action alleging social worker malpractice and negligence, defendant demanded disclosure of, inter alia, the records and notes of plaintiffs treating psychiatrist. Claiming privilege, plaintiff moved for a protective order, and defendant cross-moved to compel disclosure. Supreme Court deferred determination of the motion and cross motion pending an in camera review of the psychiatrist’s records and notes. Defendant appeals and plaintiff cross-appeals. Both appeals are premature. Neither motion has been decided and, therefore, no substantial right of either party has as yet been affected (see, CPLR 5701 [a] [2] [v]; Buhler v Sheridan, 134 AD2d 822). (Appeals from Order of Supreme Court, Monroe County, Calvaruso, J. — Discovery.) Present— Denman, P. J., Green, Balio, Doerr and Boehm, JJ.